Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the dry-and-clean air intake unit is a kind of dry-and-clean air intake motor” is considered new matter because there is no support in the specification for such limitation. The specification discloses the “air intake unit is a dry-and-clean air intake unit” (p.0010; p.0033; p.0042) but there is no disclosure of the structure of the dry-and-clean air intake unit, or wherein the dry-and-clean air intake unit is a kind of dry-and-clean air intake 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exhaust regulation valve unit" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, the limitation “an exhaust regulation valve” is unclear if it is referring to the exhaust regulation valve unit recited in claim 1 or if it is a different exhaust regulation valve.
Claim 7 recites the limitation "the control panel unit" in line 4, and “the heating unit” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7, the limitations “wherein the control panel unit is a kind of control panel” and “wherein the heating unit is a kind of heater” seems redundant.
Claim 15 recites the limitation "the exhaust regulation valve unit" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jingwen (CN 101008547) in view of Watanabe (US 2002/0127509), and further in view of Shimai (US 2008/0128402).
Regarding claim 1, Jingwen teaches a substrate baking apparatus (2), comprising a ring-shaped bearer body (211), configured to cover a substrate (20); a cover plate (213), disposed on the ring-shaped bearer body (as shown in Fig. 2), wherein the cover plate and the ring-shaped bearer body define a sealed chamber (page 3, lines 96-98), and a surface of the substrate is located inside the sealed 
Jingwen fails to disclose wherein the exhaust discharge unit is an exhaust motor; wherein the dry-and-clean air intake unit is a kind of dry-and-clean air intake motor; an exhaust regulation air-extraction system, disposed on an upper part of the cover plate, communicated with the sealed chamber, and configured to regulate and discharge evaporated gases of a great number of volatiles of the substrate, wherein the exhaust regulation air-extraction system further comprises an exhaust pipe unit guiding volatile gases on substrates to an exhaust pipeline to be discharged, the exhaust regulation air-extraction system has a plurality of holes communicated with the sealed chamber, the exhaust pipe an exhaust device, and the exhaust device is a kind of exhauster; wherein an exhaust regulation valve unit is located at the top side of the sealed chamber for regulating the volatile gas around the sealed chamber, and the exhaust pipe unit at the right side of the sealed chamber for guiding the volatile gas of the substrates to the exhaust pipeline, thereby discharging the volatile gases by simultaneously using the air intake unit, the exhaust discharge unit, and the exhaust regulation air-extraction system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jingwen, with Watanabe, by providing an exhaust regulation air-extraction system as taught by Watanabe, for the advantages of controlling the temperature distribution in the plane of the object to be treated (p.0063).

Shimai teaches a heat treatment apparatus (1; Fig. 1 and 2) comprising an exhaust motor (blower 14 inherently comprises a motor), and an exhaust regulation valve (adjustment devices 13) located at the left side of the sealed chamber (as shown in Fig. 1 and 2) for regulating the volatile gas around the sealed chamber (p.0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jingwen and Watanabe, with Shimai, by providing an exhaust motor and an exhaust regulation valve as taught by Shimai, for the advantages of easier extraction of gases from the sealed chamber and controlling the temperature distribution and exhaust flow (p.0031).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the exhaust regulation valve at the top of the sealed chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an air intake motor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jingwen,  Watanabe and Shimai as set forth above, and further in view of Mita (US 5,817,178).
Regarding claim 7, Jingwen, Watanabe and Shimai combined teach the substrate baking apparatus as set forth above, further comprising a heater (Jingwen; 23), used to heat the substrate and perform a volatilization operation on the substrate (Jingwen; page 3, lines 103-107).
Jingwen, Watanabe and Shimai combined fail to disclose a control panel used to perform heating and discharging operations of the apparatus.
Mita teaches a substrate baking apparatus (Fig. 2) comprising a control panel (15) used to perform heating and discharging operations of the apparatus (Col. 4, lines 46-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jingwen, Watanabe and Shimai, with Mita, by providing a control panel, for the advantages of easier control of the apparatus.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jingwen, Watanabe, Shimai and Mita.

Jingwen fails to disclose wherein the exhaust discharge unit is an exhaust motor; wherein the dry-and-clean air intake unit is a kind of dry-and-clean air intake motor; an exhaust regulation air-extraction system, disposed on an upper part of the cover plate, communicated with the sealed chamber, and used to regulate and discharge evaporated gases of a great number of volatiles of the substrate, wherein the exhaust regulation air-extraction system further comprises an exhaust pipe unit guiding volatile gases on substrates to an exhaust pipeline to be discharged, the exhaust regulation air-extraction system has a plurality of holes communicated with the sealed chamber, the exhaust pipe an exhaust device, and the exhaust device is a kind 
Watanabe teaches an apparatus (Fig. 5 and 6) for backing and heating a substrate (p.0061-0063) comprising an exhaust regulation air-extraction system (combination of 409, 415, 412 and duct between 415 and 412), disposed on an upper part of the cover plate (410), communicated with the sealed chamber (404), and used to regulate (by selecting some of the exhaust holes 401 by the use of shield 415, and regulating flow by manual damper 412) and discharge evaporated gases of a great number of volatiles of the substrate (as shown in Fig. 5 and 6; p.0058-0063), wherein the exhaust regulation air-extraction system further comprises an exhaust pipe unit (pipe connected between shield 415 and manual damper 412) guiding volatile gases on substrates to an exhaust pipeline to be discharged (as shown in Fig. 5), the exhaust regulation air-extraction system has a plurality of holes (401) communicated with the sealed chamber (as shown in Fig. 5 and 6), the exhaust pipe unit is an exhaust device (as shown in Fig. 5), and the exhaust device is a kind of exhauster (as shown in Fig. 5); wherein the exhaust pipe unit is located at the right side of the sealed chamber (as shown in Fig. 5) for guiding the volatile gas of the substrates to the exhaust pipeline 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jingwen, with Watanabe, by providing an exhaust regulation air-extraction system as taught by Watanabe, for the advantages of controlling the temperature distribution in the plane of the object to be treated (p.0063).
Jingwen and Watanabe combined fail to disclose wherein the exhaust discharge unit is an exhaust motor; wherein the dry-and-clean air intake unit is a kind of dry-and-clean air intake motor; an exhaust regulation valve, mounted around an upper part of the sealed chamber and used to regulate a volatile gas around the sealed chamber; a control panel, used to perform heating and discharging operations of the apparatus; and wherein an exhaust regulation valve unit is located at the top side of the sealed chamber for regulating the volatile gas around the sealed chamber.
Shimai teaches a heat treatment apparatus (1; Fig. 1 and 2) comprising an exhaust motor (blower 14 inherently comprises a motor), and an exhaust regulation valve (adjustment devices 13), mounted around an upper part of the sealed chamber (as shown in Fig. 1 and 2) and configured to regulate a volatile gas around the sealed chamber (p.0030); and wherein the exhaust regulation valve (adjustment devices 13) is located at the left side of the sealed chamber (as shown in Fig. 1 and 2) for regulating the volatile gas around the sealed chamber (p.0030).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the exhaust regulation valve at the top of the sealed chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an air intake motor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Jingwen, Watanabe and Shimai combined fail to disclose a control panel, used to perform heating and discharging operations of the apparatus.
Mita teaches a substrate baking apparatus (Fig. 2) comprising a control panel (15) used to perform heating and discharging operations of the apparatus (Col. 4, lines 46-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jingwen, Watanabe and Shimai, with Mita, by providing a control panel as taught by Mita, for the advantages of easier control of the apparatus.
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Accordingly, Jingwen fails to disclose or suggest “the air intake unit is located at the left side of the sealed chamber for driving the volatile gases on a surface of the substrate, the exhaust regulation valve unit is located at the top side of the sealed chamber for regulating the volatile gas around the sealed chamber, and the exhaust pipe unit at the right side of the sealed chamber for guiding the volatile gas of the substrates to the exhaust pipeline, thereby discharging the volatile gases by simultaneously using the air intake unit, the exhaust discharge unit, and the exhaust regulation air-extraction system” as now recited in at least the amended independent claim 1… Accordingly, Watanabe also fails to disclose or suggest “the air intake unit is located at the left side of the sealed chamber for driving the volatile gases on a surface of the substrate, the exhaust regulation valve unit is located at the top side of the sealed chamber for regulating the volatile gas around the sealed chamber, and the exhaust pipe unit at the right side of the sealed chamber for guiding the volatile gas of the substrates to the exhaust pipeline, thereby discharging the volatile gases by simultaneously using the air intake unit, the exhaust discharge unit, and the exhaust regulation air-extraction system” as now recited in at least the amended independent claim 1… Further, the secondary references of Shimai (US Publication No. 2008/0128402) and Mita (US Patent No. 5,817,178) both fail to provide any teaching or suggestion that can make up for the deficiencies in the combination of Jingwen and Watanabe such that the combination of any or all of these references could embody each and every element of the present invention as recited In re Japikse, 86 USPQ 70.

For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        04/08/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761